DETAILED ACTION
This communication is in response to the claims filed on 05/07/2020.
Application No: 16/869,547.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Reasons for allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 


The representative claim 1 distinguish features are underlined and summarized below: 
An image acquisition device for geometric parameters of a specific developing area on a concrete test block, comprising:

a digital camera;

a camera support on which the digital camera is provided;

a screw slideway on which the camera support is provided;

a screw bearing provided on the camera support;

a first stepping motor;

a first coupling through which the screw bearing is connected to the first stepping motor;

a second stepping motor;

a second coupling through which the screw slideway is connected to the second stepping motor;

a L-shaped base;

a spirit level;

a controller; and

a reference glass plate;

wherein the screw slideway, the first stepping motor and the second stepping motor are provided on a rear platform of the L-shaped base; 
the spirit level and the controller are respectively provided at two sides of the rear platform of the L-shaped base; and
 the reference glass plate is arranged on a front raised platform of the L-shaped base;

the controller is provided with an “up” button, a “down” button, a “forward” button and a “backward” button;
 wherein the “up” and “down” buttons are connected to the first stepping motor via a first cable to drive the camera support to move up and down, respectively; and 
the “forward” and “backward” buttons are connected to the second stepping motor via a second cable to drive the camera support to move forward and backward, respectively.



Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 


Prior Art References 
The closest combined references of Fujisawa, KYOUNG and LIANG teaches following:
Fujisawa (US 20070014551 A1) teaches an image sensing apparatus has: an image sensor which converts a subject optical image into an electrical signal; a driving section which moves the image sensor on a plane orthogonal to an optical axis of the image sensing apparatus: an imaging controlling section which causes the image sensor to obtain at least a first image and a second image sequentially, wherein the first image is obtained by causing the image sensor to perform an image capturing operation with the image sensor being located at a first position, and the second image is obtained by causing the image sensor to perform an image capturing operation with the image sensor being located at a second position different from the first position by driving of the driving section; and a storage which stores the first image and the second image in correlation to each other so that a composite image is creatable by joining the first image and the second image.

KYOUNG ( KR 101695649 B1 ) teaches  a method for testing concrete permeability and diffusion coefficient of concrete, comprising the steps of: mounting a concrete specimen to a measurement vessel; Applying an appropriate voltage from the test apparatus section; Measuring an amount of current with respect to a voltage applied to the measurement container; Storing and outputting measurement data, and instructing a setting change or automatically controlling the test apparatus.

LIANG (CN 207993036 U) teaches that the utility model claims an image capturing device and an image identification device, said image acquisition device comprises a support mechanism, a first camera assembly and first lamp, said support mechanism comprising a base plate and a supporting component; the base plate and the support member is used for supporting the supporting member, the supporting member and the first camera assembly is used for supporting the first camera assembly, the first camera component for shooting the target object; the first lamp connected with the base plate. for irradiating the object. The utility model can improve the accuracy of obtaining the image and improve the inspecting efficiency.

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined. In particular, 
wherein the screw slideway, the first stepping motor and the second stepping motor are provided on a rear platform of the L-shaped base; 
the spirit level and the controller are respectively provided at two sides of the rear platform of the L-shaped base; and
 the reference glass plate is arranged on a front raised platform of the L-shaped base;
the controller is provided with an “up” button, a “down” button, a “forward” button and a “backward” button;
 wherein the “up” and “down” buttons are connected to the first stepping motor via a first cable to drive the camera support to move up and down, respectively; and 
the “forward” and “backward” buttons are connected to the second stepping motor via a second cable to drive the camera support to move forward and backward, respectively.


Fujisawa an image sensing apparatus has: an image sensor which converts a subject optical image into an electrical signal; a driving section which moves the image sensor on a plane orthogonal to an optical axis of the image; However Fujisawa failed to teach one or more limitations including,
 wherein the screw slideway, the first stepping motor and the second stepping motor are provided on a rear platform of the L-shaped base; 
the spirit level and the controller are respectively provided at two sides of the rear platform of the L-shaped base; and
 the reference glass plate is arranged on a front raised platform of the L-shaped base;
the controller is provided with an “up” button, a “down” button, a “forward” button and a “backward” button;
 wherein the “up” and “down” buttons are connected to the first stepping motor via a first cable to drive the camera support to move up and down, respectively; and 
the “forward” and “backward” buttons are connected to the second stepping motor via a second cable to drive the camera support to move forward and backward, respectively.


	KYOUNG and LIANG alone or combined failed to cure the deficiency of Fujisawa.

	Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims. 

The present invention provides an improved method for an image acquisition device and a measuring for geometric parameters of a specific developing area on a concrete test block. Further, In a concrete Rapid Chloride Migration (RCM) test, it is required to measure a depth of a specific area displaying white on a section of a semi-cylindric concrete test block, while in a concrete carbonation test, it is required to measure a depth of a specific area not displaying red on a cross section of a cube or cuboid concrete test block. Traditionally, multiple measuring points are evenly arranged along a sectional bottom edge of a concrete test block, and then depths of the specific developing areas on individual measuring points are manually measured by a caliper and averaged to be used as the depth of the specific developing area. However, the measuring results are relative to the distribution sparsity of the measuring points, and the manual measurement is prone to the effect of subjective behavior of the measurer, causing some errors and affecting the measuring accuracy. With the development of computer science and technology, it is preferable to use computer software and image processing techniques to measure geometric parameters of a specific developing area with on a concrete test block, overcoming defects in the conventional manual measurements.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645